Citation Nr: 0525020	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  05-01 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Eligibility for VA nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



REMAND

The veteran served on active duty from November 1987 to 
February 1988 and from August to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, wherein the RO determined that the veteran had not 
met the basic eligibility requirements to receive VA 
nonservice-connected pension benefits.

On a VA Form 9 (Appeal to Board of Veterans' Appeal), 
received by the RO in January 2005, the veteran indicated 
that he desired a hearing before a Veterans Law Judge sitting 
at the Louisville, Kentucky RO.  This hearing was held at the 
RO in March 2005.  In an August 2005 letter to the veteran, 
the Board indicated that a transcription of the hearing could 
not be made.  As a result, the Board offered the veteran an 
opportunity to attend another hearing and the veteran 
accepted.  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
therefore required.  

Finally, the Board notes that after the veteran received a 
September 2004 rating decision, wherein the RO denied service 
connection for obsessive-compulsive disorder and determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for body 
dysmorphic disorder/anxiety, the veteran voiced his 
disagreement with the denials.  This was done by a letter 
from the veteran's representative to the RO in March 2005.  
Nevertheless, it does not appear that the RO issued a 
statement of the case (SOC) on these issues.  In situations 
such as this, where the veteran has filed a notice of 
disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  Manlincon v. West 12 Vet. App. 238, 240-
41 (1999).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should issue a SOC in response 
to the March 2005 NOD unless the matter 
is resolved by granting all benefits 
sought, or by the veteran's withdrawal of 
the NOD.  If, and only if, the veteran 
files a timely substantive appeal should 
the aforementioned service connection 
issues be returned to the Board. 

2.  The RO should take steps to schedule 
the veteran for a hearing to be held at 
the RO in Louisville, Kentucky before a 
Veterans Law Judge.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

